PER CURIAM.
Upon consideration of the appellants’ response to the Court’s order of May 11, 2004, the Court has determined that the order on appeal is not final. Specifically, because the order reserves jurisdiction to reconsider its decision not to establish a period for the filing of claims, the judicial labor has not been brought to a close and the order is not final. See generally McGurn v. Scott, 596 So.2d 1042 (Fla.1992) (holding that a reservation to consider an issue that is inherent in the case interferes with the finality of an order). Accordingly, the appeal is dismissed for lack of jurisdiction.
WEBSTER, VAN NORTWICK and POLSTON, JJ„ Concur.